DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murao et al. (USPUB 2009/0167248).


As to Claim 1, Murao discloses a power bank with automatic detection for charging capability, comprising: a battery unit used for storing and releasing electricity (Figure 1, Element 1); a control unit connected to the battery unit, when the battery unit is charged or discharged, a charged process or a discharged process of the battery unit being controlled through the control unit, the control unit having a function of controlling a voltage condition of the battery unit during the charged process or the discharged process of the battery unit (Element 20); an input unit connected to the control unit, the input unit being used for being connected with an external power source, so that an external current entering the battery unit for proceeding to charge the battery unit; at least one output unit connected to the control unit, the at least one output unit being used for being connected with an external device, and the at least one output unit providing electric power in the battery unit for the external device (Paragraph 21); a starting unit connected to the control unit and the at least one output unit, the starting unit being in a grounded state to form a current loop which is provided for the battery unit to proceed to discharge (Paragraph 60); and a detecting unit connected to the control unit and the at least one output unit, the detecting unit being used for sensing whether a signal is transmitted from the at least one output unit, so that the control unit is able to control the battery unit to enter a discharged state (Paragraph 62 and 65).  

As to Claim 2, Murao discloses the power bank with automatic detection for charging capability as claimed in claim 1, wherein the control unit includes a micro-controller (Element 20).  

As to Claim 6, Murao discloses the power bank with automatic detection for charging capability as claimed in claim 1, wherein the detecting unit is a reset IC (Integrated Circuit) (Figure 1).  

As to Claim 7, Murao discloses a power bank with automatic detection for charging capability, comprising: a battery unit used for storing and releasing electricity; a control unit connected to the battery unit, when the battery unit is charged or discharged, a charged process or a discharged process of the battery unit being controlled through the control unit, the control unit having a function of controlling a voltage condition of the battery unit during the charged process or the discharged process of the battery unit; an input unit connected to the control unit, the input unit being used for being connected with an external power source, so that an external current entering the battery unit for proceeding to charge the battery unit; at least one output unit connected to the control unit, the at least one output unit being used for being connected with an external device, and the at least one output unit providing electric power in the battery unit for the external device; a starting unit connected to the control unit and the at least one output unit, the starting unit being in a grounded state to form a current loop which is provided for the battery unit to proceed to discharge; and a detecting unit connected to the control unit and the at least one output unit, the detecting unit being used for sensing whether a signal is transmitted from the at least one output unit, so that the control unit is able to control the battery unit to enter a discharged state; wherein the power bank with automatic detection for charging capability is connected to the external device by virtue of a charging cable with a ground signal function or the charging cable without the ground signal function to charge the external device (Figure 1, Element 1 and 20, Paragraphs 21, 60, 62, and 65).  

As to Claim 8, Murao discloses a power bank with automatic detection for charging capability, comprising: a battery unit used for storing and releasing electricity; 10Attorney Docket No. AM-2210410 a control unit connected to the battery unit, when the battery unit is charged or discharged, a charged process or a discharged process of the battery unit being controlled through the control unit, the control unit having a function of controlling a voltage condition of the battery unit during the charged process or the discharged process of the battery unit, at the same time, when the power bank with automatic detection for charging capability is unused, the control unit making the power bank with automatic detection for charging capability enter a dormant state so as to discontinue a discharge action of the battery unit to maintain an electric quantity in the battery unit; an input unit connected to the control unit, the input unit being used for being connected with an external power source, so that an external current enters the battery unit for proceeding to charge the battery unit; at least one output unit connected to the control unit, the at least one output unit being used for being connected with an external device, and the at least one output unit providing electric power in the battery unit for the external device; a starting unit connected to the control unit and the at least one output unit, the starting unit being in a grounded state to form a current loop which is provided for the battery unit to proceed to discharge; and a detecting unit connected to the control unit and the at least one output unit, the detecting unit being used for sensing whether a signal is transmitted from the at least one output unit, so that the control unit is able to control the battery unit to enter a discharged state (Figure 1, Element 1 and 20, Paragraphs 21, 60, 62, and 65).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859